DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to the preliminary amended claim set received 10/04/2019.  Currently, claims 1-14 are pending.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-14 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested in the prior art includes a device for intravascular use, including an expandable member that expands and contracts and changes shape in response to an external fluid pressure when inserted in the intravascular system, a chamber within the expandable member; a secondary compensation member covering a second chamber, which member is also reversibly deformable in response to the fluid 
Prior art publication US 2016/0287839 to Jaroch et al. teaches an intravascular pressure modulating anti-reflux catheter.  The catheter has a deployable filter valve (212) that once in the deployed state, dynamically moves from an open to a closed position (figures 1B-1C) based upon [intravascular] fluid pressure forces (222, 226) [0029].  However, the pressure differential is controlled via the filter (218) which is part of the filter valve, and is not a separate reversibly deformable structure with a separate chamber in pressure communication with the first chamber.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the drawings: see “Drawings” section above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783